DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 2, 2019.  Claims 1-20 are pending.  Claims 1, 7 and 13 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 2, 2019 and June 25, 2020 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 101
5 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without 
	Claims 1 and 2 are directed toward a method and, therefore, fall within one of the four statutory categories of invention.  However, claims 1 and 2 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicants’ claims 1 is directed toward “controlling an imaging device of the aircraft to capture and image,” and “associating and saving the image and flight control information”.  Due to the expansively broad nature of the claim, controlling an image device, and associating and saving an image and flight control information meets the very definition of abstractness.  It encompasses “methods of organizing human activity” because the claim reads on a person controlling the imaging device and providing manual interaction or execution steps to save information.  Claim 2 merely recites further limitations regarding the associating and saving of information and, thus, only recite further steps/functions of the abstract idea(s) but nothing beyond the abstract idea(s). 

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicants’ claims 1 and 2 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of being a method of “controlling and imaging device” and “associating and saving” information, which, as shown above, can cover multiple, disparate uses.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented in a generic system that merely comprises a processor.  There is no transformation or reduction of a particular article to a different state or 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicants’ are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicants’ claims 3-6 recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1 and 2 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0008496 to Ye et al. (hereinafter “Ye”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye.
Ye discloses controlling an imaging device of the aircraft to capture an image (see paragraph [0050]: A plurality of video images can be captured by the camera, and wirelessly transferred through the wireless communication link to the handheld device (the smartphone device 530), and displayed on the touch screen 535.); and 
associating and saving the image and flight control information of a flight control module of the aircraft relating to a time when the imaging device captures the image (see paragraph [0042]: a “flight orientation” command is provided for the motion gesture so as to allow the operator to pilot the flying object along at least one of roll, yaw and pitch axial rotations combined with at least one of forward, backward, leftward and rightward translation movements directed by the UI-touch icon/symbol/button. Therefore, each of the piloting command from the operator input to the handheld device can activate at least one or a series of related piloting actions (detailed in the following step) which can be generated by a flight control software program resided in the handheld device so as to allow the operator to control the flight orientation in a realtime manner.).  
With respect to dependent claims 2, 8 and 14, Ye discloses wherein associating and saving the image and flight control information of the flight control module of the aircraft relating to the time when the imaging device captures the image comprises: associating and saving the image and time information relating to the time when the imaging device captures the image; and associating and saving the time information and the flight control information (see paragraph [0042]: a “flight orientation” command is provided for the motion gesture so as to allow the operator to pilot the flying object along at least one of roll, yaw and pitch axial rotations combined with at least one of forward, backward, leftward and rightward translation movements directed by the UI-touch icon/symbol/button. Therefore, each of the piloting command from the operator input to the handheld device can activate at least one or a series of related piloting actions (detailed in the following step) which can be generated by a flight control software program resided in the handheld device so as to allow the operator to control the flight orientation in a realtime manner.).
Ye discloses further comprising providing the time information by a timing device of the aircraft (see paragraph [0042]:  each of the piloting command from the operator input to the handheld device can activate at least one or a series of related piloting actions (detailed in the following step) which can be generated by a flight control software program resided in the handheld device so as to allow the operator to control the flight orientation in a realtime manner.).  
With respect to dependent claims 4, 10 and 16, Ye discloses wherein associating and saving the image and flight control information of the flight control module of the aircraft relating to the time when the imaging device captures the image comprises: fusing the flight control information into the image (see paragraph [0042]:  During the flight session, for example, a "zoom in/out" piloting command is provided for activating a camera's zoom-in/out function by pinch/de-pinch touch gestures on the touch screen of the handheld device when the flying object is attached with the camera to implement image-capturing (e.g. still images or moving/video images) and zoom-in/out functions.  Therefore, each of the piloting command from the operator input to the handheld device can activate at least one or a series of related piloting actions (detailed in the following step) which can be generated by a flight control software program resided in the handheld device so as to allow the operator to control the flight orientation in a realtime manner.).  
With respect to dependent claims 5, 11 and 17, Ye discloses wherein the flight control information comprises operation status information of at least one of an angular sensor of the aircraft or a rotor motor of the aircraft (see paragraph [0022]:  The handheld device has a motion sensor module which includes a g-sensor, a gyro-sensor, and a magnetic-sensor so as to generate one or more motion data in the form of acceleration, angular speed and magnetic flux.).  
With respect to dependent claims 6 and 12, Ye discloses wherein the aircraft is configured to communicate with a somatosensory device, and wherein the processing method further comprises: transmitting the flight control information and the image to the somatosensory device, to enable the somatosensory device to process the flight control information to obtain 
With respect to dependent claim 18, Ye discloses wherein the aircraft comprises a gimbal, wherein the angular sensor is configured to detect attitude information of the gimbal, and wherein the operation status information of the angular sensor comprises a pitch angle, a yaw angle, and a roll angle of the gimbal (see paragraph [0021]:  the handheld device further comprises a motion sensor module that includes at least a gyro-sensor and an acceleration sensor (hereinafter referred to as “g-sensor”) to measure three-dimensional movements of the handheld device representative of the piloting commands that are associated with motion gestures; and the one or more piloting actions are generated based on the motion-related piloting commands so as to control roll, yaw, and pitch angles and translation movements of the flying object.).  
With respect to dependent claim 19, Ye discloses wherein the processor is configured to process the flight control information to obtain somatosensory control information, and to control the somatosensory device based on the somatosensory control information (see paragraph [0043]:  the one or more piloting actions are processed by the flight control software program resided in the handheld device so as to maintain an orientation of the flying object, and the orientation is indicative of at least one of a roll, yaw and pitch angles, and translation thereof during flight. The gyro-sensor of the handheld device is provided to transmit its one or more motion signals in response to the operator input to the gyro-sensor of the motion sensor module so as to 
With respect to dependent claim 20, Ye discloses wherein the operation status information of the rotor motor is used to determine attitude information of the aircraft, wherein the somatosensory device comprises a head somatosensory device and a body somatosensory device, wherein the somatosensory control information comprises head control information for controlling the head somatosensory device and body control information for controlling the body somatosensory device, wherein the processor is configured to determine the head control information and the body control information based on the attitude information of the gimbal and the attitude information of the aircraft (see paragraph [0045] and [0046]:  a remote-controlled flying object system 500 with a motion sensor module 540 that includes a gyro-sensor 600, a g-sensor 605 and a magnetic sensor 720. The gyro-sensor 600 of the motion sensor module 540 comprises at least one axis (shown in FIG. 4), the g-sensor 605 of the motion sensor module 540 comprises at least two axes, and the magnetic sensor 720 comprises three axes. The motion sensor module 540 is provided to measure motion signals when the handheld device in the form of a smartphone 530 is operated at three-dimensional movements. The motion signals can be output parameters representative of one or more motion data in acceleration, angular speed and magnetic flux, so as to calculate orientation values, gravity changes and linear accelerations of the flying object.  In the second and third embodiments, the flying object 510 is a remote control helicopter aircraft or jet aircraft. The flying object 510 is flown to a designated elevation and maintains to hovering in place at a height of between 1.0 to 2.5 meters from the ground while maintaining substantial positional and rotational stability. FIG. 4 shows an orientation of the handheld device 530 round its three pitch, yaw, and roll axes with respect to the corresponding orientations of the flying object 510, which includes rotations around three pitch, yaw, and roll axes.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661